Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed July 12th, 2021 has been entered. Claims 1-6, 8-11, and 21-30 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-11, 21-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP-2010173459) in view of Abe (US-20160347123), using the applicant provided original document and attached translation.
Regarding claim 1, Nakamura teaches:
A tyre for a motorcycle for rough terrain ([0002]; Fig. 1, #10) comprising a tread portion ([0004]; Fig. 1, #26), wherein 
in a region between at least one of tread edges ([0017]; Fig. 2, #20) of the tread portion and a tyre equator ([0021]; Fig. 2, #24), the tread portion is provided with a plurality of middle blocks arranged between the tyre equator and the one of the tread edges, a plurality of shoulder blocks arranged on an outer side in a tyre axial direction of the middle blocks, and tie bars each connecting between one of the middle blocks and its adjacent one of the shoulder blocks (Fig. 2; Image 1), 
the plurality of the shoulder blocks include first shoulder blocks whose outer ends in the tyre axial direction of ground contacting surfaces thereof form 
the tie bars include first tie bars each connecting between one of the middle blocks and its adjacent one of the first shoulder blocks and second tie bars each connecting between one of the middle blocks and its adjacent one of the second shoulder blocks (Fig. 2; Image 1).

    PNG
    media_image1.png
    883
    808
    media_image1.png
    Greyscale
























Image 1: Nakamura Fig. 2

Nakamura does not teach:
The first tie bars and the second tie bars are arranged alternately one by one in a tire circumferential direction.

However, Abe, in a similar field of endeavor, a tire for rough terrain including snow and ice, teaches:
The first tie bars and the second tie bars are arranged alternately one by one in a tire circumferential direction ([0063]; Fig. 1, #33), the two different tie bars can be seen alternating in the tire circumferential direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second tie bars of Nakamura to incorporate the teachings of Abe and have them arranged alternately one by one in a tire circumferential direction. The purpose, as stated by Abe, being that they may suppress a large deformation of the middle block and the shoulder block when coming into contact with the ground, and thus it would improve steering stability on ice ([0063], lines 4-7).
	

Regarding claim 2, Nakamura in view of Abe teaches the limitations of claim 1, which claim 2 depends on. Nakamura further teaches:
wherein each of the second tie bars is connected with one of the middle blocks with which any of the first tie bars is not connected (Fig. 2; See Image 1 above).

Regarding claim 3, Nakamura in view of Abe teaches the limitations of claim 1, which claim 3 depends on, but does not particularly teach the tread portion having a tyre rotational direction where the tie bars are inclined in such a direction. However, Abe further teaches:
wherein the tread portion is bound with an intended tyre rotational direction, and each of the first tie bars and the second tie bars is inclined toward a heel side in the tyre rotational direction as it goes from a side of the one of the tread edges to a side of the tyre equator ([0024]; Fig. 1, R). Abe teaches the tie bars connecting the shoulder and middle blocks being in the claimed orientation, which would be obvious to apply to the tie bars of Nakamura which are already almost in the correct orientation, Nakamura is just lacking a rotational direction.

Regarding claim 4, Nakamura in view of Abe teaches the limitations of claim 3, which claim 4 depends on. Nakamura further teaches:
wherein each of the first tie bars and the second tie bars is inclined at an angle in a range of from 20 to 80 degrees with respect to a tyre circumferential direction (Fig. 2, See Image 1 above).

Regarding claim 5, Nakamura in view of Abe teaches the limitations of claim 4, which claim 5 depends on. Nakamura further teaches:
wherein the angle of each of the second tie bars is smaller than the angle of each of the first tie bars (Fig. 2, See Image 1 above). This modification would be obvious to make with a slight change of shape modification.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 6, Nakamura in view of Abe teaches the limitations of claim 1, which claim 6 depends on. Nakamura further teaches:
wherein the tread portion is provided with a plurality of the first tie bars, in at least one of the plurality of the first tie bars, a width in a direction perpendicular to a longitudinal direction thereof gradually increases from one of the middle blocks connected therewith to one of the first shoulder blocks connected therewith (Fig. 2, See Image 1 above), and
the tread portion is provided with a plurality of the second tie bars, and in at least one of the plurality of the second tie bars, a width in a direction perpendicular to a longitudinal direction thereof gradually decreases from one of 

Regarding claim 10, Nakamura in view of Abe teaches the limitations of claim 1, which claim 10 depends on, but does teach the tread portion being bound with a tyre rotational direction. However, Abe further teaches:
wherein the tread portion is bound with an intended tyre rotational direction ([0024]; Fig. 1, R).

With the teaching made above, Nakamura further teaches:
each of the second tie bars is connected with a block wall on a heel side in the tyre rotational direction, as seen above, of a respective one of the second shoulder blocks (Fig. 2, See Image 1 above).

Regarding claim 11, Nakamura in view of Abe teaches the limitations of claim 10, which claim 11 depends on. Nakamura further teaches:
wherein a width of a connecting portion of each of the second tie bars with a respective one of the second shoulder blocks is in a range of from 0.30 to 0.70 times a width in the tyre axial direction of the block wall of a respective one of the second shoulder blocks (Fig. 2; See Image 1 above). This modification would be obvious to make with a slight change of size modification.

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Regarding claim 21, Nakamura in view of Abe teaches the limitations of claim 1, which claim 21 depends on. Abe further teaches:
wherein each of the first and second tie bars connects one middle block and one shoulder block on a one-to-one basis (Fig. 1, #33).

Regarding claim 22, Nakamura in view of Abe teaches the limitations of claim 3, which claim 22 depends on. Abe further teaches:
wherein all of the first and second tie bars are inclined to the heel side from the tread edges to the tyre equator (Fig. 1, #33).

Regarding claim 23, Nakamura in view of Abe teaches the limitations of claim 21, which claim 23 depends on. Abe further teaches:
wherein all shoulder blocks are connected with the middle blocks by the first or second tie bars, the tread block includes groups each consisting of one first or second tie bar, one shoulder block and one middle block connected by the one first or second tie bar, and the groups are spaced apart from each other without being connected with other tie bars and arranged in the tyre circumferential direction (Fig. 1, #33).

Regarding claim 24, Nakamura in view of Abe teaches the limitations of claim 1, which claim 24 depends on. Nakamura further teaches:
wherein an outer end displacement amount is in the range of from 0.03 to 0.08 times a tread development half width, and the outer end displacement amount is a distance between an axially outer end of one of the first shoulder blocks and an axially outer end of one of the second shoulder blocks adjacent thereto (Fig. 2). After measuring the tread development half width and the outer end displacement in Nakamura and comparing them relative to one another, in the printed example of Fig. 2 the half width was measured as 4.25 inches, and the outer displacement was measured as 0.25 inches, therefore the outer displacement amount is approximately 0.059 times a tread development half width, which falls within the claimed range.

Regarding claim 25, Nakamura in view of Abe teaches the limitations of claim 24, which claim 25 depends on. Nakamura further teaches:
wherein the outer end displacement amount is smaller than a width in the tyre axial direction of each of the shoulder blocks (Fig. 2).

Regarding claim 26, Nakamura in view of Abe teaches the limitations of claim 1, which claim 26 depends on. Abe further teaches:
wherein each of the shoulder blocks is provided with one or more shoulder sipes each extending in the tyre axial direction so as to completely cross the shoulder block (Fig. 1, #8).

Regarding claim 28, Nakamura in view of Abe teaches the limitations of claim 1, which claim 28 depends on. Abe further teaches:
wherein each of the first tie bars is connected with a block wall on a toe side in the rotational direction or a block wall on a side of a respective one of the tread edges of a respective one of the middle blocks, and each of the first tie bars is connected with a block wall on a heel side in the rotational direction or a block wall on a side of the tyre equator of a respective one of the first shoulder blocks (Fig. 1, #8 and #33).

Regarding claim 29, Nakamura in view of Abe teaches the limitations of claim 1, which claim 29 depends on. Nakamura further teaches:
wherein a length in the tyre axial direction of each of the first tie bars is larger than a width in the tyre axial direction of each of the middle blocks and the shoulder blocks (Fig. 2).

Regarding claim 30, Nakamura in view of Abe teaches the limitations of claim 10, which claim 30 depends on. Nakamura further teaches:
wherein each of the second tie bars is connected with a block wall on a toe side in the rotational direction or a block wall on a side of a respective one of the tread edges of a respective one of the middle blocks (Fig. 1, #8 and #33).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP-2010173459) in view of Abe (US-20160347123), as applied to claim 1 above, and further in view of Rooney (U.S. Patent No. 6401774), using the applicant provided original document and attached translation.
Regarding claim 8, Nakamura in view of Abe teaches the limitations of claim 1, which claim 8 depends on, but does not teach the height of each of the tie bars being less than 0.5 times the height of each middle block, however, Rooney, in a similar field of endeavor, tires for rough terrain that can be used for bikes, teaches:
wherein a height of each of the tie bars is not more than 0.5 times a maximum height of each of the middle blocks (Col. 7, lines 30-40; Fig. 5, #53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tie bars of Nakamura in view of Abe to incorporate the teachings of Rooney and make the height less than half the middle blocks. The purpose, as stated by Rooney, being that lesser amounts of opening are believed to be too restrictive in terms of flow and therefore less desirable (Col. 7, lines 39-40).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP-2010173459) in view of Abe (US-20160347123), as applied to claim 1 above, and further in view of Maeda (US-20140209227), using the applicant provided original document and attached translation.
Regarding claim 9, Nakamura in view of Abe teaches the limitations of claim 1, which claim 9 depends on, but does not teach the width of the connecting portions of 
wherein each of the first tie bars and the second tie bars has a connecting portion with a respective one of the middle blocks, and a width of the connecting portion of each of the second tie bars is larger than a width of the connecting portion of each of the first tie bars. Maeda has alternating tie bars where every other tie bar has a larger connecting width than the other tie bars (Fig. 2), so applying this limitation to the rejection of claim 1 by Nakamura above would teach the limitations of claim 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tie bars of Nakamura in view of Abe to incorporate the teachings of Maeda and have the width of the connecting portions of the second tie bars being larger than the width of the connecting portions of the first tie bars. This combination would have been obvious by KSR Rationale A, as both the Nakamura and Maeda are directed towards motorcycle tires for running on rough terrain.

(A) Combining prior art elements according to known methods to yield
predictable results;

"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the 

"The combination of familiar elements according to known methods is likely to be
obvious when it does no more than yield predictable results." KSR Int'l Co. v.
Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP-2010173459) in view of Abe (US-20160347123), as applied to claim 26 above, and further in view of Ogo (US-20160214439), using the applicant provided original document and attached translation.
Regarding claim 27, Nakamura in view of Abe teaches the limitations of claim 26, which claim 27 depends on, but does not teach each of the shoulder blocks is provided with two shoulder sipes, and a space in the tyre circumferential direction between the two shoulder sipes gradually and continuously increases toward a respective one of the tread edges, however, Ogo, in a similar field of endeavor, motorcycle tires for rough terrain, teaches:
wherein each of the shoulder blocks (Fig. 1, #42) is provided with two shoulder sipes, and a space in the tyre circumferential direction between the two shoulder sipes gradually and continuously increases toward a respective one of the tread edges ([0061]; Fig. 7A, #45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoulder sipes of Nakamura in .

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, pages 6-8, filed 07/12/2021, with respect to the rejection of claim 1 under Nakamura (JP-2010173459), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nakamura (JP-2010173459) in view of Abe (US-20160347123).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748